 


110 HR 4297 IH: To amend the Internal Revenue Code of 1986 to extend certain expiring energy conservation provisions and to provide a tax credit for certain individuals using home heating oil.
U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4297 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2007 
Mr. Shuster introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend certain expiring energy conservation provisions and to provide a tax credit for certain individuals using home heating oil. 
 
 
1.Extension of certain energy conservation tax incentives 
(a) Extension of energy efficient commercial buildings deductionSubsection (h) of section 179D of the Internal Revenue Code of 1986 is amended by striking December 31, 2008 and inserting December 31, 2012. 
(b)Extension of new energy efficient home creditSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2008 and inserting December 31, 2012.  
(c)Extension of credit for nonbusiness energy propertySubsection (g) of section 25C of the Internal Revenue Code of 1986 is amended by striking December 31, 2007 and inserting December 31, 2012. 
(d)Extension of credit for residential energy efficient propertySubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended by striking December 31, 2008 and inserting December 31, 2012. 
2.Refundable credit for certain individuals using home heating oil 
(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by chapter 1 of the Internal Revenue Code of 1986 for the first taxable year of such individual ending during 2008, an amount equal to $500 ($1,000 in the case of a joint return). 
(b)Eligible individualFor purposes of this section— 
(1)In generalThe term eligible individual means any individual— 
(A)whose principal place of abode is in the United States, 
(B)who uses heating oil as the primary source of energy for heating such principal place of abode, and 
(C)who has income that does not exceed 200 percent of the Federal poverty line (as determined by the Office of Management and Budget) applicable to a family of the size involved.  
(2)ExclusionsSuch term shall not include any individual— 
(A) who is not a citizen or lawful permanent resident of the United States, or 
(B)with respect to whom a deduction under section 151 of the Internal Revenue Code of 1986 is allowed to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins. 
(c)Treatment as refundable tax credit 
(1)In generalFor purposes of the Internal Revenue Code of 1986, the credit allowed under this section shall be treated as a credit allowed under subpart C of part IV of subchapter A of chapter 1 of such Code (relating to refundable credits). 
(2)Allowance of refundSection 1324(b) of title 31, United States Code, shall not apply to refunds attributable to the credit allowed by this section.  
(d)Denial of double benefitFor purposes of this section— 
(1)In generalNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any provision of chapter 1 of the Internal Revenue Code of 1986. 
(2)GrantsThe credit allowed under this section (determined without regard to this paragraph) shall be reduced (but not below zero) by the aggregate amount received by the taxpayer under any Federal, State, or local government program with respect to home heating oil. 
 
